Citation Nr: 1716283	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for glaucoma 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD


M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1992 to July 1995 and from May 2004 to March 2005 with additional service in the New Jersey Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously remanded in February 2011 and April 2014 to the Agency of Original Jurisdiction for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As to the claim for service connection for glaucoma, the Veteran asserts that his glaucoma which arose between his tours of active duty was aggravated by his second period of active service when he was deployed overseas for seven months.  

In February 2011, the Board remanded this issue for an examination to determine the nature and etiology of the Veteran's disability.  Subsequently, in May 2013, the Veteran attended an examination.  The opinion that was obtained from this examination is inadequate to decide this case because it does not thoroughly address all the questions that the Board had asked in its February 2011 remand and because the lack of a diagnosis of glaucoma is contradicted by other evidence in the record.  

Accordingly, the Board finds that additional development is needed to adjudicate this claim.  In particular, another VA examination is needed to determine the exact nature and etiology of the Veteran's glaucoma. 

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to see if he has any additional evidence or arguments to submit on the matter.

2.  Associate with the claims file the Veteran's contemporaneous VA treatment records.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any contemporaneous private treatment records.

4.  After completing the above actions, schedule the Veteran for a VA examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran have any visual disabilities to include glaucoma at any time during the pendency of the appeal and, if so, what are the diagnoses?  If the Veteran does not have a diagnosed visual disability, please say so.

(B).  Is there clear and unmistakable evidence (evidence that is undebatable and cannot be misunderstood or misinterpreted) that the Veteran had glaucoma that preexisted his second period of service? 

(C).  If the Veteran has glaucoma that preexisted service, is there clear and unmistakable evidence that any increase in severity of symptoms during service represented mere natural progression of the preexisting disorder, as opposed to an aggravation of the disorder?  

In this regard, the examiner is asked to comment on the findings contained in the November 2002 private ophthalmology evaluation in which glaucoma was first suspected and comment on the seven month period during the Veteran's second period of service when his glaucoma went untreated.  

(D).  If the Veteran did not have a preexisting disability or if the preexisting disability was not aggravated by service, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has a visual disability related to his second period of active military service.

In providing the requested opinion, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any part of the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the claim.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and provide an appropriate opportunity for response before returning the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


